Exhibit 10.68

PERFORMANCE UNIT AWARD AGREEMENT

THIS AGREEMENT, made as of this      day of         , 20     between Kindred
Healthcare, Inc., a Delaware corporation and its successors (the “Company”), and
                     (the “Participant”).

WHEREAS, the Company adopted and maintains the Kindred Healthcare, Inc. 2001
Stock Incentive Plan, Amended and Restated (the “Plan”);

WHEREAS, the Plan provides for the award to participants in the Plan of the
right to receive shares of common stock of Kindred Healthcare, Inc., par value
$.25 per share (the “Common Stock”), upon the achievement of specified
performance goals.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Performance Units. Pursuant and subject to the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Participant
                     Performance Units. The Performance Units shall vest only in
accordance with the provisions of this Agreement and of the Plan. All
capitalized terms used herein and not defined herein shall have the meanings
assigned to them in the Plan.

2. Performance Goals/Performance Period.

(a) The Committee shall establish the Performance Goals applicable to a
particular Performance Period within ninety (90) days of the commencement of
such Performance Period in accordance with the terms and conditions of
Section 9(b) of the Plan. As soon as reasonably practicable following the
establishment of such Performance Goals, the Committee shall communicate the
Performance Goals to the Participant.

(b) The Performance Periods applicable to the Performance Units during which the
Performance Goals shall be measured shall be as follows:

(i) With respect to one-third (1/3) of the Performance Units, the Performance
Period shall be calendar year 20    ;

(ii) With respect to one-third (1/3) of the Performance Units, the Performance
Period shall be calendar year 20    ; and

(iii) With respect to one-third (1/3) of the Performance Units, the Performance
Period shall be calendar year 20    .

(c) As soon as practicable after the end of the applicable Performance Period,
the Committee shall determine and certify the extent to which the Performance
Goals for such Performance Period were achieved, if at all. If the Performance
Goals are

 

1



--------------------------------------------------------------------------------

achieved in full, and the Participant remains employed with the Company as of
the last day of the applicable Performance Period, the Company shall pay to the
Participant an amount equal to the number of Units earned with respect to such
Performance Period, such payment to be made as soon as reasonably practicable
following the Committee’s certification pursuant to Section 2(c) of this
Agreement, but in no event later than March 15th of the calendar year
immediately following the calendar year in which the relevant Performance Period
ends. The Committee may determine, in its sole and absolute discretion, at the
time of payment hereunder whether such payment shall be made (a) in cash (equal
to the Fair Market Value of a Share multiplied by the number of Performance
Units), (b) in Shares or (c) in a combination of cash and Shares.

3. Non-Transferability. No Performance Unit shall be assignable or transferable
otherwise than by will or the laws of descent and distribution. Any purported or
attempted transfer of a Performance Unit in contravention of this Section 3
shall be null and void and shall result in the immediate forfeiture of the
Performance Unit.

4. Consequences Upon Change in Control. Upon a Change in Control, to the extent
not already vested and paid, the Performance Units shall become fully vested and
immediately payable as if the Performance Goals were fully achieved, without any
proration, in which case payment shall be in cash equal to the product of the
number of Performance Units and the greater of (i) the Fair Market Value of a
Share on the date of such Change in Control and (ii) the highest price per Share
paid in connection with such Change in Control. Any payment pursuant to this
Section 4 shall be made no later than March 15th of the calendar year
immediately following the calendar year in which such Change in Control occurs.

5. Effect of Termination of Employment.

(a) If the employment of Participant shall terminate with the Company prior to
the expiration of the applicable Performance Period for any reason other than
for death or Disability, the Performance Units shall immediately terminate and
be of no further force or effect.

(b) In the event that the employment of Participant with the Company shall
terminate on account of the Disability or death of Participant prior to the
expiration of the Period, all Performance Units shall be paid to Participant or
Participant’s estate, as the case may be, as if all applicable Performance Goals
had been fully achieved; provided that such payment shall be prorated to reflect
the portion of the Performance Period during which Participant was employed;
provided further that such payment shall be made as soon as reasonably
practicable following the date of such termination of employment but in no event
later than March 15th of the calendar year immediately following the calendar
year in which such termination occurs.

6. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Company’s right to amend the
Plan, neither this Agreement nor any provision hereof can be changed, modified,
amended, discharged, terminated or waived orally or by any course of dealing or
purported course of dealing, but only by an agreement in

 

2



--------------------------------------------------------------------------------

writing signed by the Participant and the Company. No such agreement shall
extend to or affect any provision of this Agreement not expressly changed,
modified, amended, discharged, terminated or waived or impair any right
consequent on such a provision. The waiver of or failure to enforce any breach
of this Agreement shall not be deemed to be a waiver or acquiescence in any
other breach thereof.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

8. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan and a Plan prospectus.

9. Incorporation of Plan. All terms and provisions of the Plan are incorporated
herein and made part hereof as if stated herein. If any provision hereof and of
the Plan shall be in conflict, the terms of the Plan shall govern.

10. Entire Agreement. This Agreement and the Plan represent the final, complete
and total agreement of the parties hereto respecting the Performance Units and
the matters discussed herein and this Agreement supersedes any and all previous
agreements and understandings, whether written, oral or otherwise, relating to
the Performance Units and such matters.

11. No Contract of Employment. This Agreement shall not confer upon the
Participant any right with respect to the continuation of such Participant’s
employment by the Company or prohibit the Company at any time from terminating
such employment or increasing or decreasing the base salary or other
compensation for such Participant.

12. Code Section 409A. Each Performance Unit is intended not to be subject to
Section 409A of the Code by reason of being a short-term deferral and shall be
interpreted accordingly. In the event any of the payments provided to a
Participant pursuant to this Agreement would result in a violation of
Section 409A of the Code (including any regulations promulgated thereunder), the
Company will use its reasonable best efforts to amend this Agreement in the
least restrictive manner necessary in order, where applicable (i) to ensure that
such compensation is not considered “nonqualified deferred compensation” for
purposes of Section 409A of the Code, or (ii) to comply with the provisions of
Section 409A, in each case, where possible, without any diminution in the value
of the compensation to be paid or provided to the Participant pursuant to this
Agreement; provided, that nothing in this Agreement shall require the Company to
provide any gross-up or other tax reimbursement to a Participant in connection
with any violation of Section 409A or otherwise.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan, as
of the day and year first above written.

 

KINDRED HEALTHCARE, INC.

 

By:   Richard A. Lechleiter Title:   Executive Vice President and   Chief
Financial Officer

 

 

4